Citation Nr: 0640199	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 17, 2001, for 
the grant of service connection and an award of a 50 percent 
evaluation for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1949 to 
March 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an September 2004 rating decision by 
the Department of Veterans Affairs (VA) Houston, Texas 
Regional Office (RO), which denied the veteran entitlement to 
an effective date prior to May 17, 2001, for the grant of 
service connection for PTSD, rated 50 percent disabling.

In April 2005, the veteran and his spouse appeared at the RO 
and offered testimony in support of the claim before the 
undersigned.  A transcript of the hearing testimony has been 
associated with the veteran's claims file.  At the hearing 
the veteran submitted additional evidence accompanied by a 
waiver of RO consideration, which will be considered by the 
Board in adjudication of this appeal.


FINDING OF FACT

The veteran did not submit an informal or formal claim for 
service connection for PTSD until May 17, 2001.


CONCLUSION OF LAW

An effective date prior to May 17, 2001, for service 
connection for PTSD and an award of a 50 percent disability 
evaluation is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.400(b)(2) (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; and a rating 
decision in September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, reference 
to the pertinent laws and regulations, and the reasons for 
the decisions.  VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a January 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Entitlement to an effective date prior to May 17, 2001, for 
the grant of service connection for PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of May 17, 
2001, is the earliest effective date assignable for service 
connection for PTSD as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was May 17, 2001, more than one year after 
his separation from service in 1956.  Accordingly, the 
applicable regulation dictates that the effective date is the 
later of the date of receipt of the claim, or the date 
entitlement arose.

Here, after considering the evidence on file, the RO, in a 
decision dated in April 2002, granted service connection for 
PTSD, effective from May 17, 2001, the date of receipt of the 
veteran's original claim for this disorder.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed Cir 1998) (to the effect that 
a claim must be filed in order for any type of benefit to be 
paid). 

While the veteran testified in April 2005 that he, in 
essence, struggled with stress related problems subsequent to 
service, which affected his employment, the medical record 
before the Board shows no evidence of PTSD diagnosed prior to 
a VA examination in October 2001.  Here we note that although 
a private physician, in a statement dated in January 1960, 
reported that the veteran had nervous tension related to 
accidents in service, a comprehensive VA neuopsychiatric 
examination of the veteran in February 1960 concluded that 
the veteran had no perceivable psychiatric disorder.  
However, the veteran's original claim for compensation from 
VA only requested compensation for burns and did not request 
benefits for any mental disorder.

In this case, there is no evidence that the veteran sought VA 
compensation benefits for PTSD earlier than May 17, 2001.  In 
any event, no application for VA benefits for that disorder 
was received prior to that date.  The Board has thoroughly 
examined the claim file and finds no communication from the 
veteran prior to May 17, 2001, that would constitute a claim, 
formal or informal, for service connection for post-traumatic 
stress disorder.

The veteran's initial application for VA compensation 
benefits based on psychiatric problems was received on May 
17, 2001, which was more than one year following his 
discharge from service.  The correct effective date for the 
claim is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (emphasis added).  For this reason the Board 
has determined that the criteria for entitlement to an 
effective date prior to May 17, 2001, for the grant of 
service connection for PTSD have not been met. 

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection any earlier than that which has been 
currently assigned, May 17, 2001.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400. 


ORDER

An effective date prior to May 17, 2001, for the grant of 
service connection and an award of a 50 percent evaluation 
for PTSD is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


